Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page1of34 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

. FILED
CLERK, US. DISTRICT COURT

for the JUL 2 4 2019
Central District of California

 

 

 

 

CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

DEPUTY
United States of America
Vv. ‘iL Q G © J 0 bo i
Case No,
TYROME LEWIS,
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of December 20, 2018, in the county of Los Angeles in the Central District of California,
the defendants violated:

Code Section

Offense Description
18 U.S.C. § 1951(a)

Conspiracy to Interfere with Commerce by
Robbery and Interference with Commerce

by Robbery
18 U.S.C. § 924(c) Brandishing and Use of a Firearm In
Furtherance of a Crime of Violence
21 U.S.C. § 846

Conspiracy to Possess with Intent to
Distribute Controlled Substances

This criminal complaint is based on these facts:
Please see attached affidavit.

Continued on the attached sheet.

 

  

 

 

| / s/
ue | -Complainant’s signature

2 = Stephen J. May, Special Agent, FBI

wd ef Printed name and title
Sworhito before me and‘signed in my presence.

t Ch OT

mo Ones | ry <
Date:_7y = 203 | aby ord /s/ ALEXANDER F. Mack INNON

 

x | a ad
re Judge's signature
hab fea)

Cnnd
City and state: Los Angeles, California

 

 

Hon. Alexander F. MacKinnon
U.S. Magistrate Judge

Printed name and title

Arrest Warrant/Detention

Aye

 
Case 2:19-mj-03021-DUTY Document 1 Filed 07/24/19 Page 2 of 34 Page ID #:2

AFFIDAVIT

I, Stephen J. May, being duly sworn, declare and state as

follows:
I. INTRODUCTION
1. I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed for the past 20
years. From September 1999 through December 2003, I primarily
worked as a Bank Robbery Investigator in the San Francisco
Division of the FBI. From December 2003 to the present, I have
worked as a Bank Robbery Investigator in the Los Angeles
Division of the FBI. And since May 2005, I have also been the
Bank Robbery Coordinator in the Los Angeles Division of the FBI.

2. As a Bank Robbery Investigator and Bank Robbery
Coordinator in the Los Angeles Division of the FBI, I
investigate bank robbery cases assigned to me, and review,
analyze, and disseminate investigative data (including bank
surveillance photographs) on nearly all bank robberies that
occur in the Central District of California. Since May 2005,
there have been more than 3,000 bank robberies in the Central
District of California.

3. Since October 2013, I have also been the lead’ FBI
Agent for the San Gabriel Valley Violent Crime Task Force, which
works in conjunction with Task Force Officers from the Los
Angeles County Sheriff’s Department to investigate commercial
and retail robberies.

4, On February 27th and 28th of 2014, I received basic

training (Cellular Survey Analysis and Geo-location) from the
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 3 of 34 Page ID #:3

FBI Cellular Analysis and Survey Team (“CAST”), which included
utilizing cellular tower logs to identify a subject phone or
subjects phones of different crimes, even when it was not clear
whether a cell phone was in use during the commission of the
crime. I have also analyzed tower dump data sets and historical
cell site data sets for my own FBI cases and other local police
departments’ investigations.

5. In connection with the bank robbery and
commercial/retail robbery investigations in which I have
participated, I have used a variety of investigative techniques,
including witness interviews, speaking with law enforcement
agents and officers, reviewing surveillance images and cellular
telephone data, and reviewing physical evidence. As a result of
this experience and my conversations with other law enforcement
personnel, to include FBI Special Agents and Local Law
Enforcement Detectives experienced with commercial robbery
investigations, I am familiar with the methods used by
individuals to commit commercial robberies as well as effective
investigative methods to solve them

II. PURPOSE OF AFFIDAVIT

6. This affidavit is made in support of a criminal
complaint against TYROME LEWIS for violations of 18 U.S.C.

§§ 1951 (a) (Conspiracy to Interfere with Commerce by Robbery and
Interference with Commerce by Robbery) and 924(c) (Brandishing

and Use of a Firearm in Furtherance of a Crime of Violence), and
21 U.S.C. § 846 (Conspiracy to Possess with Intent to Distribute

Controlled Substances).
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 4 of 34 Page ID #:4

7. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for. the requested complaint and
warrant and does not purport to set forth all of my knowledge of
or investigation into this matter. Unless specifically
indicated otherwise, all conversations and statements described
in this affidavit are related in substance and in part only.

III. STATEMENT OF PROBABLE CAUSE

 

5. Los Angeles County Sheriff’s Department, the Federal
Bureau of Investigation, and other law enforcement agencies, are
investigating a series of robberies, consisting of at least 35
robberies. Based on information set forth below, law
enforcement has identified LEWIS as one of the organizers and
leaders of the pharmacy robberies under investigation.

A. The December 20, 2018 Glendale Robbery

6. On December 20, 2018, three individuals, identified as
TERRELL MITCHELL (“T. MITCHELL”), DARRELL MITCHELL (“D.
MITCHELL”), and DEANDRE BONNEY (“BONNEY”) committed an armed
robbery of Westco Pharmacy, 1217 N. Central Avenue #AA,
Glendale, California, 91202. The three individuals entered the
pharmacy. Upon entering, one of them brandished a handgun and
used to intimidate and control pharmacy employees. The other
two robbers then stole a variety of prescription medications.
Following the robbery, T. MITCHELL, D. MITCHELL, and BONNEY fled

in a Nissan Altima. Law enforcement identified the vehicle and
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page5of34 Page ID#:5

a high-speed chase ensued. Following the pursuit, T. MITCHELL,
D. MITCHELL, and BONNEY were arrested and a firearm, namely, a
9mm Taurus handgun, loaded with at least eight rounds in the
magazine, was recovered from the vehicle. All three have been
charged federally in CR 19-149-JAK, a copy of which is attached
hereto as Exhibit 1 and incorporated fully by reference herein.

7. Law enforcement has identified 424-297-6258 as LEWIS’s
phone number based on the following:

a. Based on my review of records in Coplink, an
inter-agency law enforcement report sharing system, LEWIS’s
phone number, listed with the Los Angeles County Probation
Office, was 424-297-6258.

b. Law enforcement obtained a court order pursuant
to 18 U.S.C. § 2703(d), authorized by the Honorable Paul lh.
Abrams, United States Magistrate Judge, in 19-mj-1556. Based on
my review of the records provided by Facebook in response to
that Order, the phone number 424-297-6258 is the verified phone
number for a Facebook account with the user name “Paul Bubie
Rivera.” The registered email accounts for this account are
“lewis.tyrome@yahoo.com” and “tyrome.s. lewis. 9@facebook. com.”

Cc. In addition, as set forth below, Confidential
Witness 1 (“CW-1”) has identified the 424-297-6258 number as
LEWIS’s phone number.

8. Based on my review of phone records provided by phone
companies for numbers associated with LEWIS (i.e., the 424-297-

6258 number), D. MITCHELL, and T. MITCHELL, I learned that LEWIS
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 6of34 Page ID #:6

was in touch with D. MITCHELL and T. MITCHELL’s phones on the
day of the December 20, 2018 robbery.

9, Based on my review of historical cell site records,
provided pursuant to warrants,? I learned that LEWIS’s cell phone
(424-297-6258) was utilizing.cell phone towers near the location
of the December 20, 2018 robbery. |

10. Based on my interview with CW-1,? a member of the
conspiracy, who has admitted his role in the conspiracy, I
learned the following:

a. CW-1 identified LEWIS as the organizer and leader
of the December 20, 2018, Glendale robbery. CW-1 stated that
LEWIS picked out the location for the robbery and provided
details to the participants as to how it should be conducted,
including what medications to target. CW-1 stated that LEWIS
would scout the locations in advance. CW-1 stated that LEWIS
traveled to the location of the robbery on December 20, 2018, in
order to oversee the robbery. As mentioned above, CW-1

identified 424-297-6258 as LEWIS’s phone number.

 

1 Law enforcement has obtained at least three separate
warrants for historical cell site records and/or GPS pings,
corresponding to different dates and/or data, related to LEWIS’s |
cell phone (424-297-6258). In addition, law enforcement has
obtained two separate historical cell tower dumps for
information related to robberies identified as part of this
suspected conspiracy. The cell site evidence discussed herein
is based on the information obtained from the records obtained
pursuant to those warrants.

2 CW-1 is cooperating with law enforcement in the hopes of
receiving potential consideration in CW-1’'s pending federal
criminal matter. In order to protect CW-1’s identity, CW-1’s
criminal history, role in the conspiracy, and gang affiliation
have all been omitted.

Along with the December 20, 2018, CW-1 has also implicated
LEWIS as the organizer of multiple additional robberies.
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 7 of34 Page ID#:7 .

B. Involvement in Other Robberies Under Investigation as
Part of the Conspiracy

8... I have reviewed reports related to the armed robbery
of the October 8, 2018, robbery of the Fullerton Medical
Pharmacy, 1401 S. Brookhurst Road, Fullerton, California, 92833.
Following the robbery, an employee of that pharmacy reported
seeing someone acting suspicious, apparently casing the store,
inside the pharmacy three days prior to the robbery (October 5,
2018). The employee provided a security camera image of this
individual. I have reviewed this image and compared it to a
booking photograph of LEWIS. Based on my review, the individual
inside the pharmacy on October 5, 2018, appears to be LEWIS.

11. Based on my review of historical cell site records and
GPS location alerts, I have learned that LEWIS’s phone (424-297-
6258) was utilizing cell towers in the vicinity of and at the
time of the following additional pharmacy robberies:

a. May 31, 2018: Apple RX Pharmacy, 17601 Lakewood
Boulevard, Bellflower, California, 90706;

b. July 31, 2018: Cerritos Pharmacy, 13325 Artesia
Boulevard, Cerritos, California, 90703;

Cc. September 1, 2018: Olive Branch Pharmacy, 2070 S.
Central Avenue, Los Angeles, California, 90011;

a. September 19, 2018: Bolsa Medical Arts Pharmacy,
15262 Goldenwest Street, Westminster, California, 92683;

e. September 21, 2018: Coslo Pharmacy, 9301 E.

Telegraph Road, Pico Rivera, California, 90660;
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 8 of 34 Page ID #:8

f. September 26, 2018: BT Pharmacy, 14254 Beach
Boulevard, Westminster, California, 92683;

g. October 8, 2018: Fullerton Medical Pharmacy, 1401
S. Brookhurst Road, Fullerton, California, 928333;

h. October 13, 2018: Olive Branch Pharmacy, 2811 S.
San Pedro Street, Los Angeles, California, 90011;

i. November 3, 2018: Aloha Drugs, 5055 W. El Segundo
Boulevard, Hawthorne, California, 90250;

5. December 3, 2018: Courtesy Drugs Pharmacy, 3180
EB. Florence Avenue, Huntington Park, California, 90255;

k, December 12, 2018: Medicine Shoppe Pharmacy, 2795
W. Lincoln Avenue, Anaheim, California, 92801;

1. April 27, 2019: Health Mart Empire Pharmacy,
1340 Massachusetts, Riverside California, 92507;

m. June 29, 2019: Santa Maria Pharmacy, 16279
Paramount Blvd., Paramount, California, 90723; and

n. July 6, 2019: Claremont Pharmacy, 358 S. Indian
Hill Blvd., Claremont, California, 91711.4

12. Each of these robberies share a common modus operandi,

including targeting smaller pharmacies (commonly referred to as

independent or “mom-and-pop” pharmacies), placing prescription

 

3 This was the robbery where law enforcement alleges that
LEWIS cased/scouted the pharmacy on October 5, 2018 as noted
above.

4 Three individuals, EUGENE HALCROMB, CURTIS HOUSTON, and
DOMINIQUE THOMPSON have been charged by federal Complaint for
their involvement in this armed robbery, following which a
firearm was recovered near the location where HALCROMB, HOUSTON,
and THOMPSON were arrested. A copy of this Complaint, 19-mj-
2964, is attached as Exhibit 2 and incorporated fully by
reference herein.
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page9of34 Page ID#:9

drugs they took into trash bags and/or trash cans from the
pharmacy, using a black semi-automatic handgun, forcing
employees to open the medication/prescription drug vault/safe,
taking the store employees’ cell phones and discarding them
later thereby, preventing the store employees from immediately
calling the police. Law enforcement does not believe that LEWIS
entered the stores to commit the robberies himself. Rather, law
enforcement believes that LEWIS organized and led the robbery
crews, and traveled to the locations to oversee the robberies.
13. Based on my review of arrest reports and LEWIS’s
criminal history reports, I learned that LEWIS was convicted on
January 9, 2018 of second-degree burglary of a Walgreens
pharmacy, for a burglary that occurred on September 6, 2017.
LEWIS was sentenced to 180 days in jail and three years of
probation.
//
//
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 10o0f34 Page ID #:10

IV. CONCLUSION
14. For all the reasons described above, there is probable
cause to believe that LEWIS has committed violations of 18
U.S.C. §§ 1951 (a) (Conspiracy to Interfere with Commerce by
Robbery and Interference with Commerce by Robbery) and 924 (c)
(Brandishing and Use of a Firearm in Furtherance of a Crime of
Violence), and 21 U.S.C. § 846 (Conspiracy to Possess with

Intent to Distribute Controlled Substances).

/s[
STEPHEN J. MAY, Special Agent
Federal Bureau of Investigation

Subscribed to and sworn before

this ZY Maay of July, 2019.

a

/s/ ALEXANDER F. MacKINNON
UNITED STATES MAGISTRATE JUDGE

 

 
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 11o0f34 Page ID #:11

EXHIBIT 1
Case 2:19-mj-03021-DUTY Document 1

©

10
12
12
13
14
15
16
L7
Lé
19
20
al
aa
23
a4
a5
a6
al

28

Case 2:19-cr-00149-JAK Document 1

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
TERRELL MITCHELL,
DARRELL MITCHELL, and
DEANDRE BONNEY,

Defendants.

Filed 07/24/19 Page 12 of 34 Page ID #:12
Filed 03/08/19 Page1of9 Page ID #:1

G

 

 

The Grand Jury charges:

A. INTRODUCTORY ALLEGATIONS

 

 

Ag

 

G1 :Z Hd S- WHIT
gat

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

January ‘2019 Grand Jury

Re "19°00 149 —Sae

INDICTMENT
[18 U.S.C. § 1951 (a): Conspiracy
to Interfere with Commerce by
Robbery and Interference with
Commerce By Robbery; 21 U.S.C.

§§ 841 (a) (1), (Cb) (1) (Cc):
Possession With Intent to
Distribute Oxycodone; 18 U.S.C.

§ 924(c) (1) (A) (11): Possess, Use,
Carry, and Brandish a Firearm in
Furtherance of and During and in
Relation to a Crime of Violence
and a Drug Trafficking Crime; 18 -
Uu.s.c. § 2(a): Aiding and
Abetting] ,

COUNT ONE

[18 U.S.C, § 1951 (a)]

At all times relevant to this Indictment:
1. Westco Pharmacy, a retail pharmaceutical provider, located
at L217 N. Central Avenue, Glendale, California (the “Westco

Pharmacy”), Sold and distributed products in, and affecting,

 

 

 
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 13 of 34 Page ID #:13

10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24
25
26
27

28

 

 

 

Case 2:19-cr-00149-JAK Document1 Filed 03/08/19 Page 2of9 Page ID #:2

interstate and foreign commerce, including products manufactured
outside of the state of California by Accord Healthcare, Actavis,
Amneal Pharmaceuticals, ANT Pharmaceuticals, Aurobindo
Pharmaceuticals, Camber Pharmaceuti¢als, Dava, Mylan, Leading Pharma,
Par, and Tris.

2. Accord Healthcare, a pharmaceutical manufacturer, was
located at 1009 Slater Road, Durham, North Carolina, with its
international headquarters in the United Kingdom.

3. Actavis, also known as Teva Pharmaceutical, a
pharmaceutical manufacturer, was located at 1090 Horsham Road, North
Wales, Pennsylvania, with its international headquarters in Israel.

4a. Amneal Pharmaceuticals, a pharmaceutical manufacturer, was
‘Located at 118 Beaver Trail, Glasgow, Kentucky, with its
international headquarters in Switzerland.

5. ANI Pharmaceuticals, a pharmaceutical manufacturer, was
Located at 210 Main Street, Baudette, Minnesota,

6. Aurobindo Pharmaceuticals, a pharmaceutical manufacturer,
was located at 279 Princetown Hightown Road, Hast Windsor, New
Jersey, with its international headquarters located in India.

7. Camber Pharmaceuticals, a pharmaceutical manufacturer, was
located at 1031 Centennial Avenue, Piscataway, New Jersey.

8. Dava, also known as. Endo International, a pharmaceutical
manufacturer, was locatéd at 400 Kelby Street, Fort Lee, New Jersey,
with its international headquarters located in India.

9. Leading Pharma, a pharmaceutical manufacturer, was located
at 3 Oak Road, Fairfield, New Jersey.

10. Mylan, a pharmaceutical manufacturer, was located at 1000

Myland Road, . Canonsburg, Pennsylvania.

2

 
10
11
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27

28

 

 

/

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 14 of 34 Page ID #:14

Case 2:19-cr-00149-JAK Documenti Filed 03/08/19 Page3of9 Page ID#3

LL. Par, also known as Endo International, a pharmaceutical
manufacturer, was located at One Ram Ridge Road, Chestnut Ridge, New
York, with its international headquarters located in India.

12, Tris, a pharmaceutical manufacturer, was located at 2031 US.

|| Highway 130, Monmouth Junction, New Jersey.

B. OBJECT OF THE CONSPIRACY

Beginning on a date unknown, and continuing to on or about
December 20, 2018, in Los Angeles County, within the Central District
of California, and elsewhere, defendants TERRELL MITCHELL
("T. MITCHELL") , DARRELL MITCHELL (“D. MITCHELL’), and DEHANDRE BONNEY
(“BONNEY”), and others known and unknown, conspired and agreed with
each other to knowingly and intentionally interfere with commerce by
robbery, in violation of Title 18, United States Code, Section
1951 (a).
C. MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

ACCOMPLLT SHED |

The object of the conspiracy was to be accomplished, in
substance, as follows:

L. Defendants T. MITCHELL, D., MITCHELL, and BONNEY would
contact each other to discuss and plan the robbery of the pharmacy.

as Defendants T. MITCHELL, D. MITCHELL, and BONNEY would
coordinate travel to and from the robbery.

3. Defendants T. MITCHELL, D. MITCHELL, and BONNEY would enter
a pharmacy and commit the robbery.

4, During the robbery, defendant D. MITCHELL would brandish a
firearm to control pharmacy employees, while defendants T. MITCHELL
and BONNEY would Fill trash bags with the pharmacy’s prescription

medications.

 
LO
11
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27

28

 

 

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 15o0f34 Page ID #:15

Case 2:19-cr-00149-JAK Document1 Filed 03/08/19 Page 4of9 Page ID #4

D. OVERT ACTS

In furtherance of the conspiracy, and to accomplish the object
of the conspiracy, on or about the following dates, defendants
T. MITCHELL, D. MITCHELL, and BONNEY, and others known and unknown to
the Grand Jury, committed various overt acts within the Central
District of California, and elsewhere, including, but not limited to,
the following:

Overt Act No. 1: On December 20, 2018, defendants T.
MITCHELL, D. MITCHELL, and BONNEY traveled to the Westco Pharmacy for
the purpose of committing an armed robbery.

Overt Act No, 2: On December 20, 2018, defendants
<. MITCHELL, D. MITCHELL, and BONNEY entered the Westco Pharmacy to
commit an armed robbery.

overt Act No. 3: on December 20, 2018, defendant
D. MITCHELL brandished a firearm, namely, a black and silver handgun,

and used it to control and intimidate Westco Pharmacy employees E.A.

and E.S.
Overt Act No, 4: On December 20, 2018, defendants

D, MITCHELL, T. MITCHELL, and BONNEY ordered Westco Pharmacy employee
E.A, towards the back of the pharmacy. .

Overt Act No. 5: On December 20, 2018, defendants T:
MITCHELL and BONNEY removed approximately 145 bottles of prescription
medications from the narcotics safe of the Westco Pharmacy, including
those manufactured outside the state of California by Accord
Healthcare, Actavis, Awneal Pharmaceuticals, ANI Pharmaceuticals,
Aurobindo Pharmaceuticals, Camber Pharmaceuticals, Dava, Mylan,
Leading Pharma, Par, and Tris, with an approximate retail value of

$3,382.

 
10
41.
12
13
14
15
16
17
18
19
20
a1
22
23
24
25
26
27

28

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 16 of 34 Page ID #:16
Case 2:19-cr-00149-JAK Document 1 Filed 03/08/19 Page 5 of 9 Page ID #5

Overt Act No. 6: On December 20, 2018, defendants
D. MITCHELL, T. MITCHELL, and BONNEY fled the Westco Pharmacy with

approximately 145 bottles of prescription medications.

 

 

 
10
12
12
13
14
15
16
17
18

19

20.

21
22
23
24
a5
26
27

28

 

 

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page17 of 34 Page ID #:17

Case 2:19-cr-00149-JAK Documenti Filed 03/08/19 Page 6of9 Page ID #:6

COUNT TWO
[L8 U.S.C. 8§ 1951(a), 2(a)]

On or about December 20, 2018, in Los Angeles County, within the
Central District of California, defendants TERRELL MITCHELL |
(“T, MITCHELL”), DARRELL MITCHELL (“D. MITCHELL”), and DEANDRE BONNEY
(“BONNEY”), and others known and unknown, each aiding and abetting
the other, obstructed, delayed, and affected commerce and the
movement of articles and commodities in commerce by knowingly and
willingly committing robbery, in that defendants T. MITCHELL,

D. MITCHELL, and BONNEY unlawfully took and obtained property
consisting of approximately 145 bottles of prescription medication,
with an approximate retail value of $3,382, belonging to the Westco
Pharmacy, located at 1217 N. Central Avenue, Glendale, California, a
provider of prescription medication, the inventory of which travels
in interstate and foreign commerce, from the person and im the
presence of employees of the Westco pharmacy, against their will, by
means of actual and threatened force, violence, and fear of injury,

dtimediate and future, to their persons.

 
LO
LL
12
13

14

15

16
17
18
19
20
al
2a
a3
24
25
a6
a7

28

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 18 of 34 Page ID #:18
Case 2:19-cr-00149-JAK Document 1 Filed 03/08/19 Page 7 of 9 Page ID #:7

COUNT THREE

~ [21 U.S.C, 88 B41 (a) (1), (b) (1) (C); 18 U.S.C, § 2(a)]

On or about December 20, 2018, in Los Angeles County, within the
Central District of California, defendants TERRELL MITCHELL, DARRELL
MITCHELL, and DEANDRE BONNEY, and others known and unknown to the
Grand Jury, aiding and abetting each other, knowingly and
intentionally possessed with intent to distribute oxycodone, a

Schedule IT narcotic drug controlled substance.

 

 

 
10
LL
12
13
14
15
16
17
18
LO

20

aL

22
23
24
25
26
27

28

 

 

‘Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 19 of 34 Page ID #:19

Case 2:19-cr-00149-JAK Document1 Filed 03/08/19 Page 8of9 Page ID#:8

COUNT FOUR
[18 U.S.C. §§ 924(c) (1) (A) (44), 2(a)]

On or about December 20, 2018, in Log Angeles County, within the
Central District of California, and elsewhere, defendants TERRELL
MITCHELL, DARRELL MITCHELL, and DEANDRE BONNEY, and others known and
unknown to the Grand Jury, each aiding and abetting the other,
knowingly used and carried a firearm, namely, a black and silver
Taurus, model PT 111 Millennium G2, 9mm caliber handgun, bearing
gexial number TIW70898, during and in relation to, and possessed that
Firearm in Furtherance of, a erime of violence, namely, interference
with commerce by robbery, in violation of Title 18, United States
Code, Section 1951(a), as charged in Count Two of this Indictment,

and a drug trafficking crime, namely, possession with intent to

//
/f

4

 
10
Ld
12
13
14
15
16
17
18
19
20
“21
22

23

2&

a5

26

27

28

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 20 of 34 Page ID #:20
Case 2:19-cr-00149-JAK Document1 Filed 03/08/19 Page9of9 Page ID #9

distribute oxycodone, in violation of Title 21, United States Code,
Sections 841 (a) (1), (b) (1) (Cc), as charged in Count Three of this
‘Indictment, and, in so doing, brandished that firearm.

A TRUE BILh

[6

Foreperson

NICOLA T. HANNA
United States Attorney

LAWRENCE §. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

JUSTIN R. RHOADES

Assistant United States Attorney
Chief, Violent and Organized
Crime Section

JEFF P. MITCHELL

Assistant United States Attorney
Deputy Chief, Violent and
Organized Crime Section

JEFFREY M. CHEMERINSKY

JOSEPH D, AXELRAD

Assistant United States Attorneys
Violent and Organized Crime
Section

 

 

 
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 21 of 34 Page ID #:21

EXHIBIT 2
  

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 22 of 34..RWage sb #:22
a. | m4
: * . ( i f
AO 91 (Rev. 11/11) Criminal Complaint inate | ‘

 

 

UNITED STATES DISTRICT COURT

for the

Central District of California

United States of America

vy.

EUGENE DARRYL HALCROMB, Caseno, 19 w J 00 96
of

CURTIS WAYNE HOUSTON JR., and
DOMINIQUE DEWANN THOMPSON,

 

Defendants

CRIMINAL COMPLAINT
L, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of July 6, 2019 in the county of Los Angeles in the Central District of California, the

defendants violated:
Offense Description

Code Section
Interference with Commerce by Robbery

18 U.S.C. § 1951 (a)
18 U.S.C. § 924(c) Brandishing and Use of a Firearm In
Furtherance of a Crime of Violence

on |

 

 

 

 

 

 

 

 

ey
2 LOM. ae
:  This,gtiminal complaint is based on these facts:
go mf oi .
= Please see attached affidavit. - Continued on the attached sheet.
_ st /
3 28 _/5,
a Y Complaikand's signature
&S iq
Sabrina Ferguson, Special Agent, FBI
. Printed name and title
Sworn to before me and signed in my presence.
Date: July 14, Rory JEAN P. ROSENBLUTH
F i ’ Judge’s signature
City and state: Los Angeles, California Hon. Jean Rosenbluth, U.S. Magistrate Judge
Printed name and title ,

 

Arrest
Warrant/Detention
 

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 23 of 34 Page ID #:23

sk

AFFIDAVIT

I, Sabrina Ferguson, being duly sworn, declare and state as

follows:
TIT. INTRODUCTION
L. I am a Special Agent (“SA”) with the Federal Bureau of

Investigation: (“FBI”) and have been so employed for
approximately one year. From May through September 2018, I
learned to become a trained investigator at the FBI’s Basic
Field Training Course in Quantico, Virginia. From October 2018
to the present, I have worked full-time on a violent crime squad
in the West Covina Resident Agency (“RA”) of the FBI Los Angeles
Division. ,

2. I have received training on a variety of investigative
techniques, including witness interviews, speaking with law
enforcement agents and officers, reviewing surveillance images
and cellular telephone data, and reviewing physical evidence.

3. As part of my SA duties, I work closely with SA
Stephen J. May, a Bank Robbery Investigator with FBI since
September 1999. Additionally, since May 2005, SA May has been
the Bank Robbery Coordinator for the Los Angeles Division of the
FBI. SA May has also been the lead FBI Agent for the San
Gabriel Valley Violent. Crime Task Force sirice October 2013,
which works in conjunction with Task Force Officers from the Los
Angeles County Sheriff’s Department to investigate commercial
and retail robberies.

4. On February 27 and 28, 2014, SA May received basic

training (Cellular Survey Analysis and Geo-location) from the

L

 
 

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 24 of 34 Page ID #:24

7s

FBI Cellular Analysis and Survey Team (“CAST”), which included
utilizing cellular tower logs to identify a subject phone or
subjects phones of different crimes, even when it was not clear
whether a cell phone was in use during the commission of the
crime. SA May has also analyzed tower dump data sets and
historical cell site data sets for his own FBI cases and other
Local police departments’ investigations.

5. Through my experiences as a trained investigator, as
well as consultations with SA May and other law enforcement
personnel to include Local Law Enforcement Detectives
experienced with commercial robbery investigation, I have gained
an understanding of the methods used by individuals to commit

commercial robberies, as well as effective investigative methods

to solve them.

IT. PURPOSE OF AFFIDAVIT

6. This affidavit is madé in support of criminal
complaints against and arrest warrants for BUGENE DARRYIL
HALCROMB (“HALCROMB”), CURTIS WAYNE HOUSTON JR. (“HOUSTON”), and
DOMINIQUE DEWANN THOMPSON (“THOMPSON”) for violations of 18
U.S.C. § 1951 (a) (Interference with Commerce by Robbery) and 18 —
U.S.C. § 924(c) (1) (A) (ii) (Brandishing and Use of a Firearm In
Furtherance of a Crime of Violence).

7. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there

 
 

Case 2:19-mj-03021-DUTY: Document1 Filed 07/24/19 Page 25 of 34 Page ID #:25

a

is sufficient probable cause for the requested complaint and
warrant and does not purport to set forth all of my knowledge of
or investigation into this matter. Unless specifically
indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

TIT.. SUMMARY OF PROBABLE CAUSE

8. As set forth below, on July 6, 2019, HALCROMB,
HOUSTON, and THOMPSON committed an armed robbery of a pharmacy
in Claremont, California. During the robbery, HALCROMB ,
HOUSTON, and THOMPSON targeted and stole prescription drugs.
HALCROMB brandished a handgun and used it to control the
pharmacy employees. Following the robbery, a high~speed pursuit
began. At the end of this pursuit, HALCROMB, HOUSTON, and
THOMPSON fled from their vehicle (a brown/bronze Kia Soul).
Shortly thereafter, law enforcement arrested HALCROMB, HOUSTON,
and THOMPSON . In that same area (near where HALCROMB, HOUSTON,
and THOMPSON had abandoned their vehicle), law enforcement
recovered a black handgun that matched the firearm used in the
robbery. Law enforcement brought both victinis from the robbery
to the location where HALCROMB, HOUSTON, and THOMPSON for a
field show-up.- Both victims identified HALCROMB, HOUSTON, and
THOMPSON as the three robbers. Inside the abandoned Kia Soul,
law enforcement located a red sack containing medications
consistent with what the medication that was stolen during the
robbery. During a subsequent Mirandized interview, HALCROMB

confessed to his role as the gunman in the robbery.

3

 
 

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 26 of 34 Page ID #:26

a. In addition, as summarized briefly below, law
enforcement is investigating a number of robberies of pharmacies
that appear to be related. In three of the other robberies, all
committed. in the last three to four months, a Ria Soul,
consistent with the vehicle utilized in this robbery, was used
by the two armed robbers.

Iv. STATEMENT OF PROBABLE CAUSE:

A. The July 6, 2019 Claremont robbery

1. The Armed Robbery
9. Based on my training and experience, as well as my

t
review of reports taken by the Claremont Police Department

(“CPD”) officers that responded to the robbery, I am aware of
the following:
a. On July 6, 2019, at approximately 11:08 a.m.,
Claremont Pharmacy, located at 358 South Indian Hill Boulevard,
Claremont,- California, was robbed by three black males armed
with a black handgun. The robbers stole numerous pill bottles
of prescription drugs, as well as a blue Chase Bank bill pouch
and rolls of change totaling $3,691.95. The robbers also stole
an employee’s iPhone 7s, which was worth approximately $600.00.
After a vehicle pursuit, all three men were apprehended and
arrested. Surveillance footage from the pharmacy showed that
HALCROMB was in possession of the handgun.
. b. The CPD interviewed witnesses to the robbery who
provided the following information:
i. Pharmacy owner N.H. had his/her back to

the door when the three black males entered the pharmacy. When

4A

 
 

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 27 of 34 Page ID #:27

he/she turned around, they were jumping over the counter. The
robbers forced N.H. over to the cabinet where the Schedule IT
narcotics were stored and told him/her that they wanted
Hydrocodone and Promethazine. One of the robbers held a black
handgun. N.H. told the robbers that they could take whatever
they wanted because he/she did not want them to hurt anyone.
ii. Pharmacy employee T.D. was counting
pills when he/she looked up and saw three black males run into
the pharmacy. They were all wearing sweatshirts covering their
faces and one had a black handgun. The robbers grabbed T.D. and
took his/her phone out of his/her hand, then moved T.D. to
another side of the store. T.D. heard the robbers tell N.H. to
open the controlled drugs drawer from where he/she hid.
‘c. The CPD reviewed surveillance footage, which
revealed the following information:

. i. Based on the review of the video by the
responding officer, at approximately 11:08 a.m., three ©
individuals (subsequently identified as HALCROMB, HOUSTON, and
THOMPSON) ran into the pharmacy and jumped over the counter.
The three men fought with pharmacy employee T.D., took his/her
iPhone, and moved him/her to a different part of the store
against his/her will. The robbers then forcibly moved N.H.
toward the location of the Schedule II narcotics. N.H. opened
the locked cabinet with the narcotics in it and the robbers |
started throwing the narcotic bottles into a large red sack. At

approximately 11:10 a.m., all three robbers fled the location

toward their vehicle.
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 28 of 34 Page ID #:28

ii. The individual subsequently identified
as HALCROMB is seen holding the black handgun throughout the
whole robbery.

2. Pursuit and Arrest of HALCROMB , HOUSTON, and
| THOMPSON

10. Based on my review of CPD reports I learned the
following. Following the robbery, at approximately 11:10 a.m.,
multiple CPD officers observed a brown Kia Soul with yellow
paper dealership plates that read “CERRITOS NISSAN” leaving the
Claremont Pharmacy parking lot. As the vehicle exited the
parking lot and traveled south aleng Indian-Hill Boulevard, an
officer positioned himself behind the vehicle and began to
follow it. Through the hatch back of the vehicle, the officer
could see that the vehicle was occupied by at least three
individuals; and that the rear passenger had dreadlocks, which
matched the general description of the robbers. As the Kia Soul
began to accelerate away from the CPD officer, the officer
activated his red and blue emergency lights and siren. The Kia
Soul then accelerated to approximately 60 miles-per-hour and
failed to stop. Over the course of the pursuit by law
enforcement, the Kia Soul made numérous traffic violations. |

11. The vehicle pursuit concluded at an Interstate 10
freeway on-ramp when HOUSTON jumped out of the driver’s seat as
the vehicle was moving and fled over the north fence next to the
freeway. HAT.CROMB and THOMPSON also exited the vehicle, jumped
over the fence and fled. When HALCROMB exited the vehicle, the

officer saw that he was carrying clothing and that something was

6
 

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 29 of 34 Page ID #:29

wrapped in the clothing. When HALCROMB jumped over the fence, a
black semi-automatic handgun flew out of the clothing. After
jumping a fence, HOUSTON, HALCROMB and THOMPSON ran west through
the rear parking lot of a church and jumped a gate into the rear
yard of 1910 Royalty Dr. Officers saw HOUSTON running across
the front.1900 Royalty Dr. Officers chased HOUSTON and HOUSTON
eventually complied with officers’ commands and was taken into
custody. Officers identified HALCROMB and THOMPSON walking
together on the east side of 1902 Royalty. Officers arrested
HALCROMB and THOMPSON. .

12. Following the vehicle pursuit and apprehension of all
three robbers, law enforcement searched the abandoned vehicle.
Law enforcement located a large red sack found inside the
suspect vehicle. Inside the sack, the officer saw that there
were numerous pill bottles of narcotics, a blue Chase Bank bill
pouch and rolls of change. Later, employee N.H. looked into the
red sack and confirmed that the property was from Claremont
Pharmacy.

143. In addition, an officer located, laying on the ground
‘in the church parking lot, where the three had jumped the fence,
a loaded black 9mm magazine and, nearby, a omm semiautomatic
Glock 19 handgun. There was no magazine in the handgun. The
officer pulled the slide back on the Glock and ejected a live
round from the chamber. A records check of the serial number of
the Glock revealed that the handgun had been stolen in a
residential burglary in Gardena on August 21, 2015.

14. After HALCROMB, HOUSTON, and THOMPSON were arrested,

7

 
Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 30 of 34 Page ID #:30

¥

law enforcement transported N.H. and T.D. to the location where
HALCROMB, HOUSTON, and THOMPSON were being held. After being
read CPD field show-up admonishments and each witness being

separated at the time of viewing, in separate line-ups,

’ witnesses N.H. and T.D. both positively identified all three

suspects as the robbers from the pharmacy.

15. All clothing worn by the robbers was recovered,
photographed, and booked as evidence at the CPD. This clothing
was consistent with that worn during the robbery.

16. HALCROMB, HOUSTON, and THOMPSON were transported to
the CPD jail, where they were booked and their identities were
confirmed through their fingerprints.

3. Interview of HALCROMB

17. BA CPD officer contacted HALCROMB, HOUSTON, and
THOMPSON separately and read them each their Miranda rights. All
three stated that they understood their rights.

18. HOUSTON and THOMPSON invoked and requested an attorney
while questioning.

19. HALCROMB provided a statement under: Miranda:

a. HALCROMB informed the interviewing CPD officer
that he and two other robbers entered Claremont Pharmacy looking
for drugs, specifically Hydrocodone and Oxycontin.

b.  HALCROMB admitted to holding the handgun seen in

the surveillance footage and reported on by the pharmacy

‘employees. HALCROMB told the CPD officer that he got the

handgun from someone else prior to the robbery.

Cc. HALCROMB stated that he was the front passenger.

8

 
 

Case 2:19-mj-03021-DUTY Document 1 Filed 07/24/19 Page 31 0f 34 Page ID #:31

OUST

in the getaway vehicle. -HALCROMB was the driver and THOMPSON

was in the back seat. HALCROMB stated that the Kia Soul might

belong to THOMPSON.

B. Other Robberies Under Investigation

20. Law enforcement is investigating a broad series of
armed robberies of pharmacies. The robbery described above
matches the general pattern and description of those in the
conspiracy. Further, the vehicle used in this robbery is
consistent with the vehicle utilized in at least three of these
robberies. As set forth above, a brown/bronze color Kia Soul
was used (and recovered following the pursuit) in the July 6;
2019 Claremont robbery. Based on my knowledge in the
investigation, I am aware that a similar vehicle has been
identified as being utilized in several other pharmacy
robberies:

a. On April 10, 2019, there was a robbery of

“WestMED Pharmacy” robbery in Garden Grove, California,
committed by two men, one of whom was armed with a handgun. The
following day, a Garden Grove officer reviewed a nearby
business’ video. Based on the review by the officer, the
officer saw the robber exit the pharmacy and enter a
brewn/bronze Kia Soul. The Kia Soul had been parked on the
adjacent parking lot of the shopping center where WestMED
Pharmacy was located.’ The Kia Soul pulled out and drove west
into the parking lot. The Kia’ Soul reversed into the parking

space in front of the pharmacy. One of the robbers ran in the:

 
 

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 32 of 34 Page ID #:32

~

front doors of the pharmacy. After a brief moment, the robbers
exited the store and enter the vehicle. The vehicle appeared to
be a 2014 Kia Soul-type vehicle, four doors, and brown in color.

b, On June 11; 2019, there was an armed robbery of
an “Express Pharmacy” in Pomona, California, committed by two
men, one of whom brandished a handgun. Based on Pomona Police
Department -reports, the surveillance video shows a Kia Soul,
possibly silver metallic in color, pull up eastbound to the
front of the location.. The suspects exited the pharmacy and got
into the front and rear passenger doors.

c. On June 29, 2019, there was an armed robbery of
“Santa Maria Pharmacy” robbery in Paramount, California,
committed by two men, one of whom brandished a handgun. Based
on police reports, a witness saw a black male run out of the
pharmacy and enter a bronze Kia Soul. There was another male in
the vehicle, seated in the driver's seat. In addition, a review
of surveillance video of a nearby business by a los Angeles
County Deputy showed a bronze Kia Soul driving through the
parking lot.

Cc. Relevant Criminal Convictions for HOUSTON, HALCROMB,
and THOMPSON ,

21. IL have reviewed the criminal histories for HOUSTON,
HALCROMB, and THOMPSON. Based on my review, I learned the
following: HOUSTON was arrested for muitiple robberies in 2002
and 2003. For the latter robbery, he was charged with violating
California Code, Penal Code § 212.5(c) (robbery in the second

degree) and sentenced to four years in prison. In 2018,

LO
 

_ Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Pagé 33 of 34 Page ID #:33

’ .

HATLCROMB was charged with violating California Health and Safety
Code 11351.5 HS (posséssion of cocaine base for sale) and
sentenced to 120 days in jail and three years of probation.

D. Interstate Commerce

22. On July 17, 2019, SA May interviewed N.O. at the
Claremont Pharmacy. N.O. stated that all the drugs that were
stolen by the robbers during the July 6, 2019, Claremont
Pharmacy robbery were manufactured outside the state of
California. In addition, N.O. stated that the pharmacy receives.
shipments of compound chemicals from Pennsylvania and New York
that are used to mix together certain prescriptions that are not
commonly manufactured by drug companies. These prescriptions
are then resold to patients based on a doctor’s prescription.
//
//-

11

 
 

a

Case 2:19-mj-03021-DUTY Document1 Filed 07/24/19 Page 34 0f34 Page ID #:34

s

V. CONCLUSION
93, For all the reasons described above, there is probable
cause to believe that HALCROMB, HOUSTON, and THOMPSON have
committed violations of 18 U.S.C. § 1951(a) (Hobbs Act robbery)
and 18 U.§.C. § 924(e) (1) (A) (iL) (brandishing and use of a
firearm in furtherance of a crime of violence).
[9
Sabrina Ferguson, Special
Agent

Federal Bureau of
Investigation

Subscribed to- and sworn before me
this 4 day of July, 2019.

JEAN P. ROSENBLUTH

 

ONTTEISAS, RUSENBLUTH

12

 
